department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list oe‘t ep kk t7 attn legend board a state b statute c administrative rule d plan x dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date and date from your authorized representative concerning the pick up of employee contributions to plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted plan x is a cost sharing multiple employer public employee retirement_system that was created by the legislative body of state b in and began operating in plan x is governed by statute c plan x was created for the purpose of providing retirement disability and statutory death_benefits to members and their surviving spouses children and dependent parents membership in plan x is mandatory under state b law for all full-time police officers employed by state b municipalities full-time firefighters employed by townships municipalities township joint fire districts or other political subdivisions must become members of plan x if satisfactory completion of an approved firefighter training course is required for employment plan x is administered by board a board a has the authority to adopt rules for the proper administration and management of plan x pursuant to statute c of state b plan x is funded by employer and mandatory employee contributions however certain death_benefits are state funded currently the contribution level for employee member sec_1s of salary plan x received a favorable determination_letter regarding the qualified status of the plan under code sec_401 dated date pursuant to administrative rule d promulgated by board a board a has prepared a model pick-up resolution designed to be used by each participating employer that elects to pick up all or part of the employee contributions to plan x including those employers who previously adopted a pick-up of the mandatory employee contributions to plan x the model resolution which is completed by the employer before its adoption provides effective as of insert date the insert employer has determined to pick up or continue to pick up all __ of the ten percent mandatory_contributions by the employees who are members of plan x through a payroll reduction and or by paying the contributions on behalf of the employee no contributions prior to the adoption of the model resolution shall be picked up employees shall not be entitled to any option of choosing to receive the contributed amounts directly instead of having them paid_by the employer name to plan x the picked-up contributions even though designated as employee contributions for state law purposes are being paid_by the employer in lieu of contributions by the employee and the picked-up contributions will not be included in the gross_income of the employees for federal or state_income_tax withholding purposes until distributed from plan x based on the foregoing facts and representations you have requested the following rulings no part of the contributions to plan x that are picked up by participating employers on behalf of members who are required to contribute to plan x pursuant to statute c is includible in a member’s gross_income for federal_income_tax purposes in the year of contribution provided the member’s employer formally adopts an ordinance or resolution whereby the member is not given the option to receive the picked-up contributions directly the employer agrees to directly pay the picked-up contributions to plan x and the pick-up treatment does not apply to contributions earned prior to the later of the date the ordinance or resolution is signed or made effective the picked-up contributions referred to in ruling_request will not constitute wages under code sec_3401 from which federal income taxes must be withheld the picked-up contributions referred to in ruling_request will not be treated as annual_additions for purposes of code sec_415 code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 1s specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding for federal_income_tax purposes is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate the above-described model resolution of board a designed to be adopted by participating employers satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that a participating employer will pick up and make contributions to plan x in lieu of contributions by member employees states that no employee will have the option of receiving the contribution in cash instead of having such contribution paid to plan x in addition it accordingly based on the above facts and representations we conclude with respect to ruling_request and ruling_request no part of the contributions to plan x that are picked up by participating employers on behalf of members who are required to contribute to plan x pursuant to statute c is includible in a member’s gross_income for federal_income_tax purposes in the year of contribution provided the member’s employer formally adopts an ordinance or resolution whereby the member is not given the option to receive the picked-up contributions directly the employer agrees to directly pay the picked-up contributions to plan x and the pick-up treatment does not apply to contributions earned prior to the later of the date the ordinance or resolution is signed or made effective the picked-up contributions referred to in ruling_request will not constitute wages under code sec_3401 from which federal income taxes must be withheld regarding ruling_request sec_1 d of the income_tax regulations states that where a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of applying the limitations on benefits described in code sec_415 sec_1 d further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other annual_additions described in code sec_415 employee contributions however that are picked up by participating employers pursuant to sec_414 are treated as employer contributions and as such are not annual_additions to a separate defined_contribution_plan for purposes of code sec_415 accordingly with respect to the pick up of mandatory employee contributions paid to plan x we conclude that these picked-up contributions will not be treated as annual_additions for purposes of code sec_415 these rulings are conditioned on the participating employers adopting the model resolution of board a without amendment in order for the tax effects that follow from these rulings to apply to the member employees of a participating employer the pick-up arrangement must be implemented by that participating employer in the manner described herein the effective date for the commencement of any proposed pick up as specified in the model resolution cannot be any earlier than the later of the date the model resolution is signed or put into effect this ruling is based on the assumption that plan x is qualified under code sec_401 at all relevant times no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent in accordance with the provisions of a power_of_attorney on file with this office we are sending a copy of this ruling letter to your authorized representative if you have any questions please call 9e t ep ra t1 badge at sincerely yours carton a wetrins manager employee_plans technical group enclosures deleted copy of the ruling notice ce
